 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4   CEDINA M. KIM
     Assistant United States Attorney
 5   Senior Litigation Counsel, Civil Division                                FILED
                                                                    CLERK, U.S. DISTRICT COURT
     Jean M. Turk CA State Bar No.: 131517
 6   Special Assistant United States Attorney
     Assistant Regional Counsel                                       06/14/2019
 7
     Social Security Administration, Region IX                    CENTRAL DISTRICT OF CALIFORNIA
 8   160 Spear Street, Suite 800                                            jm
                                                                    BY: ___________________ DEPUTY
     San Francisco, California 94105
 9   Tel: (415) 977-8935; Fax: (415) 744-0134
     E-mail: jean.turk@ssa.gov
10
11   Attorneys for Defendant
     NANCY A. BERRYHILL
12
                        UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
     FRANCESCA IRENE COLETTO             ) Case No.: CV 19-00121 PLA
15                                       )
                                         ) JUDGMENT FOR VOLUNTARY
16                                       ) REMAND PURSUANT TO
               Plaintiff,                )
17                                       ) SENTENCE FOUR OF 42 U.S.C. §
         vs.                             ) 405(g)
18                                       )
     NANCY A. BERRYHILL, Acting          )
19   Commissioner of Social Security,    )
                                         )
20             Defendant                 )
                                         )
21       The Court having approved the parties’ Stipulation to Voluntary Remand
22   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
23   (“Stipulation”) lodged concurrent with the lodging of the within Judgment of
24   Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
25   above-captioned action is remanded to the Commissioner of Social Security for
26   further proceedings consistent with the Stipulation.
27
28   DATED:      06/14/2019                 /S/ Paul L. Abrams
                                         HON. PAUL L. ABRAMS,
                                         UNITED STATES MAGISTRATE JUDGE

                                              -1-
